DECISION AND JUDGMENT ENTRY
This accelerated appeal is from the April 23, 1999 judgment of the Lucas County Court of Common Pleas, which granted appellee's motion for summary judgment and dismissed the complaint of appellants on the ground that the applicable statute of limitations had expired.  On appeal, appellants, Mary DeLeon and Rose DeLeon, assert the following single assignment of error:
  "THE TRIAL COURT ERRED IN GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT BY FINDING THAT THE STATUTE OF LIMITATIONS IS NOT TOLLED AGAINST DEFENDANT BASED UPON DEFENDANT'S DEPARTURE FROM THE STATE."
We find appellants' sole assignment of error not well-taken. It is undisputed in this case that appellants' complaint was filed after the applicable statute of limitations had expired. Appellants asserted that the statutory time had been tolled by appellee's absence from the state due to her employment as an over-the-road truck driver.  We disagree for the reasons stated in our decisions in Keel v. Sternfeld (May 21, 1999), Lucas App. No. L-97-1348, unreported and Stutz v. Grigsby (May 14, 1993), Lucas App. No. L-92-335, unreported.  The trial court properly granted summary judgment to appellee in this case.
Having found that the trial court did not commit error prejudicial to appellants, the judgment of the Lucas County Court of Common Pleas is affirmed.  Pursuant to App.R. 24, appellants are hereby ordered to pay the court costs incurred on appeal.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
HANDWORK, J., SHERCK, J., KNEPPER, P.J., CONCUR.